[Cite as Marsico v. Skrzypek, 2014-Ohio-5185.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

HENRY C. MARSICO                                      C.A. No.   13CA010410

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
EDWARD J. SKRZYPEK, et al.                            COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellees                                     CASE No.   10CV167594

                                DECISION AND JOURNAL ENTRY

Dated: November 24, 2014



        BELFANCE, Presiding Judge.

        {¶1}    Plaintiff-Appellant Henry Marsico appeals from the judgments of the Lorain

County Court of Common Pleas. For the reasons set forth below, we affirm.

                                                 I.

        {¶2}    On May 18, 2008, while stopped for a light, Mr. Marsico’s Mercedes Benz was

rear-ended by a vehicle driven by Defendant-Appellee Edward Skrzypek. On May 17, 2010, Mr.

Marsico filed a complaint against Mr. Skrzypek for damages for the injuries Mr. Marsico alleged

he suffered as a result of the May 18, 2008 car accident.

        {¶3}    On May 20, 2010, while in stop-and-go traffic, Mr. Marsico’s Toyota 4Runner

was rear-ended by a vehicle driven by Defendant-Appellee Emily Burns. On October 22, 2010,

while stopped and waiting to turn at an intersection, Mr. Marsico’s Toyota 4Runner was rear-

ended by a tractor-trailer driven by Defendant-Appellee Bobby Whelchel in the course of his

employment with Defendant-Appellee Schiemann Investments, Inc. In July 2011, after seeking
                                                 2


and obtaining leave, Mr. Marsico filed an amended complaint to add Ms. Burns, Mr. Whelchel,

and Schiemann, Investments, Inc. as Defendants and to assert claims seeking damages he

allegedly suffered as a result of the car accidents with Ms. Burns and Mr. Whelchel. Mr.

Marsico further alleged that the combined tortious acts of the Defendants caused him a single

injury.

          {¶4}   The matter proceeded to a jury trial. The parties stipulated to the negligence of

Mr. Skrzypek, Ms. Burns, and Mr. Whelchel.             Thus, the jury was faced with determining

whether the negligence of the Defendants proximately caused injury to Mr. Marsico. At the

close of evidence, Mr. Marsico moved for a directed verdict against all of the Defendants on the

issue of causation. That motion was denied. The jury found in favor of all the Defendants and

specifically found that none of the Defendants caused injury to Mr. Marsico. Mr. Marsico filed a

motion for judgment notwithstanding the verdict and a motion for a new trial, which were

subsequently denied. Mr. Marsico has appealed, raising 13 assignments of error for our review.

Some of the assignments of error will be discussed out of sequence to facilitate our review.

                                                 II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
          ALLOWED COUNSEL FOR THE APPELLEES TO DISPLAY
          ENLARGEMENTS OF A PRIOR INCONSISTENT STATEMENT BY MR.
          MARSICO AND OTHER DEMONSTRATIVE EVIDENCE TO THE JURY
          DURING OPENING STATEMENTS.

          {¶5}   Mr. Marsico asserts in his first assignment of error that the trial court erred in

allowing the Defendants to display certain evidence to the jury during opening statements.

Specifically, Mr. Marsico argues that (1) photographs of Mr. Marsico’s vehicles following the

accidents, (2) a diagram of the human shoulder, (3) an enlargement of a portion of Mr. Marsico’s
                                                    3


physical therapy records, and (4) enlargements of Mr. Marsico’s deposition testimony and

medical records should not have been displayed to the jury.

        {¶6}    With respect to the display of the photographs of Mr. Marsico’s vehicle, the

diagram of the shoulder, and the enlargement of the physical therapy records, we note that Mr.

Marsico did not object during opening statements to their display; thus, he has forfeited all but

plain error. See Rennaci v. Evans, 9th Dist. Medina No. 09CA004-M, 2009-Ohio-5154, ¶ 24. It

is well settled that the failure to timely object to a possible error results in a forfeiture of the issue

for purposes of appeal. See Goldfuss v. Davidson, 79 Ohio St.3d 116, 121 (1997).              Moreover,

“[i]n civil cases, the application of the plain error doctrine is reserved for the rarest of

circumstances.” Rennaci at ¶ 24. Mr. Marsico did not object below to the display of the

photographs during opening statements and has not argued plain error on appeal. See id.

Accordingly, we overrule his arguments. See id at ¶ 25.

        {¶7}    Mr. Marsico next asserts that the trial court committed reversible error in allowing

counsel for Ms. Burns and counsel for Mr. Whelchel and Schiemann Investments, Inc. to display

and read portions of Mr. Marsico’s deposition transcript and his medical records during their

opening statements. Mr. Marsico asserts that these items were read and displayed to demonstrate

Mr. Marsico’s deposition testimony was inconsistent with his medical records. Accordingly, Mr.

Marsico maintains that displaying and reading those items violated Evid.R. 613(B)(1)

concerning the foundation required prior to admitting prior inconsistent statements.

        {¶8}    At the point in time that Ms. Burns’ counsel sought to discuss and display Mr.

Marsico’s deposition testimony and medical records during opening, the following exchange

took place:

        [Mr. Marsico’s counsel:] Objection, Your Honor. That’s not evidence.
                                                4


       [Ms. Burns’ counsel:] Deposition transcript, Your Honor.

       [The Court:] Deposition transcript, you’re going to enter that into evidence.

       [Ms. Burns’ counsel:] Pardon me?

       [The Court:] That will be entered into evidence.

       [Ms. Burns’ counsel:] Thank you, Your Honor.

       [The Court:] Is that my understanding, you’re going to be cross-examining him
       on that?

       [Ms. Burns’ counsel:] Yes, absolutely.

       [Mr. Marsico’s counsel:] Okay.

Later, during the opening statement of counsel for Mr. Whelchel and Schiemann Investments,

Inc., counsel again discussed those same items, this time without objection.

       {¶9}    Mr. Marsico asserts that he preserved for appeal the issue of whether admission of

the above discussed evidence violated Evid.R. 613(B)(1). However, Mr. Marsico’s counsel did

not mention that rule in his objection, instead only indicating that the items sought to be

displayed were not evidence. Accordingly, it does not appear the objection he seeks to raise on

appeal was before the trial court. See Burton v. Slusher, 7th Dist. Mahoning No. 07-MA-143,

2008-Ohio-4812, ¶ 26 (“[A]ppellants’ only objection was to the first comment and it was simply

on the basis of hearsay. Appellants did not object to the comments on the basis that they dealt

with a stipulated issue. Thus, they [forfeited] such an objection for purposes of appeal.”); see

also Dragway 42 LLC v. Kokosing Constr. Co. Inc., 9th Dist. Wayne No. 09CA0073, 2010-

Ohio-4657, ¶ 26, citing Evid.R. 103(A), (D) (“While Kokosing objected multiple times during

Ferguson’s direct testimony, Kokosing did not cite a basis for its objections. In addition,

Kokosing did not object at all when Ferguson testified concerning causation. Thus, Kokosing
                                                5


has forfeited all but plain error on appeal.”). Further, Mr. Marsico has not developed a plain

error argument on appeal.

       {¶10} Additionally, we note that, based on the totality of the opening statements, it

appears that, notwithstanding the initial objection to the use of the deposition testimony and

medical records during opening, Mr. Marsico’s counsel may have ultimately acquiesced to their

use. We note that the trial court did not directly rule on the objection, and, after Ms. Burns’

counsel indicated that he would be using the same materials in cross-examination, instead of

restating or clarifying the objection, Mr. Marsico’s counsel instead said, “Okay.” No further

objection concerning those documents was subsequently raised. If Mr. Marsico’s counsel had

not acquiesced to their use during opening it would have been reasonable for Mr. Marsico’s

counsel to object when counsel for Mr. Whelchel and Schiemann Investments, Inc. made use of

the same materials. However, Mr. Marsico’s counsel did not do so.

       {¶11} In light of all of the foregoing, we cannot say this issue has been preserved for

appeal and overrule the argument on that basis. Mr. Marsico’s first assignment of error is

overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       ALLOWED THE APPELLEES TO MAKE CLOSING ARGUMENTS TO THE
       JURY BEFORE PRODUCTION OF EVIDENCE IN VIOLATION OF R.C.
       2310.01.

       {¶12} Mr. Marsico’s second assignment of error is brief and somewhat difficult to

follow. He seems to be asserting that the opening statements of counsel for the Defendants

instead were closing arguments and, thus, violated the order of trial proceedings set forth in R.C.

2315.01. Given the limited argument made on appeal, see App.R. 16(A)(7), the fact that no

objection on this basis appears in the record, and that Mr. Marsico has not developed a plain
                                                6


error argument, we overrule this argument. See Goldfuss, 79 Ohio St.3d at 121; Renacci, 2009-

Ohio-5154, at ¶ 24. Mr. Marsico’s second assignment of error is overruled.

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT ABUSED ITS DISCRETION, TO THE PREJUDICE OF
       MR. MARSICO, WHEN IT REFUSED TO ALLOW MR. MARSICO TO
       PRODUCE EVIDENCE OF HIS REPUTATION FOR TRUTHFULNESS AND
       HONESTY.

       {¶13} Mr. Marsico asserts in his third assignment of error that the trial court erred in

refusing to allow Mr. Marsico’s witness to testify to his reputation for truthfulness and honesty.

We do not agree.

       {¶14} The first witness to testify at trial was Officer Mark Mitchell who responded to

the first collision. After establishing that Officer Mitchell knew Mr. Marsico for approximately

25 years, Mr. Marsico sought to elicit testimony from Officer Mitchell concerning Mr. Marsico’s

reputation for truthfulness and honesty. Defense counsel objected, and the trial court sustained

the objection.

       {¶15} Mr. Marsico argues on appeal that, even though the witness whose testimony was

excluded was the first witness, Mr. Marsico should have been able to elicit testimony from that

witness about Mr. Marsico’s reputation for truthfulness because the Defendants were allowed to

introduce Mr. Marsico’s prior inconsistent statements in their opening statements. See Evid.R.

608(A) (“The credibility of a witness may be attacked or supported by evidence in the form of

opinion or reputation, but subject to these limitations: (1) the evidence may refer only to

character for truthfulness or untruthfulness, and (2) evidence of truthful character is admissible

only after the character of the witness for truthfulness has been attacked by opinion or reputation

evidence or otherwise.”). Mr. Marsico’s counsel did not proffer the testimony the witness would

have offered if allowed to testify.
                                                   7


       A party may not predicate error on the exclusion of evidence during the
       examination in chief unless two conditions are met: (1) the exclusion of such
       evidence must affect a substantial right of the party and (2) the substance of the
       excluded evidence was made known to the court by proffer or was apparent from
       the context within which questions were asked.

(Emphasis omitted.) State v. Gilmore, 28 Ohio St.3d 190 (1986), syllabus; see also Evid.R 103.

       {¶16} We cannot say that the substance of the excluded evidence was evident from the

context of the questions. It would be highly speculative to assume that the witness would testify

favorably for Mr. Marsico. Even if we were to presume that, we would have no way of knowing

what precisely he would have said. Thus, we are also unable to evaluate whether the exclusion

of that testimony impacted Mr. Marsico’s substantial rights. See State v. Jackson, 4th Dist.

Jackson No. 633, 1991 WL 110221, *3-*4 (June 13, 1991); see also In re Shane L.F., 6th Dist.

Huron No. H-05-014, 2006-Ohio-3876, ¶ 41; State v. Leftridge, 8th Dist. Cuyahoga No. 66818,

1994 WL 723712, *3 (Dec. 29, 1994). In the absence of a proffer or the ability to determine the

substance of the testimony from the context of the questions, Mr. Marsico’s argument that the

exclusion of this evidence constitutes reversible error is not well-taken. See Gilmore at syllabus;

In re Shane L.F. at ¶ 41. Mr. Marsico’s third assignment of error is overruled.

                                 ASSIGNMENT OF ERROR VII

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       CHARGED OR INSTRUCTED THE JURY BEFORE ALLOWING THE
       PARTIES TO ARGUE THE CASE IN VIOLATION OF R.C. 2315.01.

       {¶17} Mr. Marsico asserts in his seventh assignment of error that the trial court erred in

instructing the jury prior to closing arguments.

       {¶18} The trial court, prior to deciding to charge the jury prior to closing arguments,

asked if anyone objected to the trial court doing so. No one objected. Accordingly, Mr. Marsico

has forfeited all but plain error but has not set forth a plain error argument on appeal. See
                                                   8


Renacci, 2009-Ohio-5154, at ¶ 24. His seventh assignment of error is overruled on that basis.

See id.

                                   ASSIGNMENT OF ERROR IV

          THE TRIAL COURT ERRED BY DENYING MR. MARSICO’S MOTION FOR
          DIRECTED VERDICT AGAINST MR. SKRZYPEK ON THE ISSUE OF
          CAUSATION.

                                   ASSIGNMENT OF ERROR VIII

          THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
          FOR JUDGMENT NOTWITHSTANDING THE VERDICT AGAINST MR.
          SKRZYPEK.

          {¶19} Mr. Marsico maintains in his fourth assignment of error that the trial court erred

in denying his motion for directed verdict on the issue of causation against Mr. Skrzypek. Mr.

Marsico argues in his eighth assignment of error that the trial court erred in denying his motion

for judgment notwithstanding the verdict against Mr. Skrzypek.              As Mr. Marsico makes

essentially the same argument in both assignments of error, we address them together.

          “‘The test to be applied by a trial court in ruling on a motion for judgment
          notwithstanding the verdict is the same test to be applied on a motion for a
          directed verdict. The evidence adduced at trial and the facts established by
          admissions in the pleadings and in the record must be construed most strongly in
          favor of the party against whom the motion is made, and, where there is
          substantial evidence to support his side of the case, upon which reasonable minds
          may reach different conclusions, the motion must be denied. Neither the weight
          of the evidence nor the credibility of the witnesses is for the court’s determination
          in ruling upon either of the above motions.’”

Jackovic v. Webb, 9th Dist. Summit No. 26555, 2013-Ohio-2520, ¶ 15, quoting Osler v. City of

Lorain, 28 Ohio St.3d 345, 347 (1986), quoting Posin v. A.B.C. Motor Court Hotel, 45 Ohio

St.2d 271, 275 (1976). Both motions are reviewed de novo. Jackovic at ¶ 15.

          {¶20} Mr. Marsico’s argument is limited to whether he was entitled to a directed verdict

or judgment notwithstanding the verdict on the issue of causation. Essentially, he maintains that

the evidence only supports the conclusion that Mr. Skrzypek’s negligence caused him some
                                                9


injury. He asserts that, because the medical experts’ testimony that the accident caused him

some injury was not contradicted at trial, he was entitled to a directed verdict and/or judgment

notwithstanding the verdict on the issue of causation. We do not agree.

       {¶21} While certainly there was evidence whereby a jury could conclude that Mr.

Skrzypek’s negligence did cause Mr. Marsico some injury, based on the totality of the record and

viewing the evidence in a light most favorable to Mr. Skrzypek, reasonable minds could reach

different conclusions on this issue. In other words, the jury could have reasonably concluded

that Mr. Marsico failed to meet his burden in establishing that the accident was severe enough to

cause any injury and/or that Mr. Marsico’s injuries were caused by the accident with Mr.

Skrzypek.

       {¶22} The record discloses that, prior to the motor vehicle accidents at issue, Mr.

Marsico, inter alia, had a history of prior automobile accidents, prior right shoulder surgery,

arthritis, several prior instances of reported back pain, neck stiffness that would bother him on

occasion, and several knee surgeries to both knees. Mr. Marsico admitted that he had a neck

problem in the 1970s after an accident but denied having consistent neck problem prior to May

18, 2008. He also testified that his left shoulder was fine prior to the May 18, 2008 accident and

that he “had bumped it” in an accident in the 1990s. Mr. Marsico acknowledged that he did have

a prior shoulder surgery on his right shoulder in the 1990s and that he sometimes had stiffness in

that shoulder prior to the May 18, 2008 accident. He also noted that, prior to the accidents at

issue, his “back bothered [him] a little bit at different times[.]” Mr. Marsico also acknowledged

records from the 2000s, prior to the accident, that contain complaints of low back pain. When

asked if he had chronic low back problems prior to the three accidents, he stated that he “had
                                                 10


back problems.” Additionally, Mr. Marsico admitted to having sleep disturbances on and off for

many years.

       {¶23} On May 18, 2008, around 7:00 p.m. at the intersection of East River Road and 4th

Street in Elyria, Mr. Skrzypek’s Chevy Blazer rear-ended Mr. Marsico’s Mercedes Benz. The

testimony indicates that Mr. Marsico was stopped at a light at the time of the collision. Officer

Mark Mitchell, who responded to the accident, testified that his report indicated that Mr.

Skrzypek was going 25 m.ph. However, Officer Mitchell also reviewed the photographs of the

cars following the accident and agreed that, based upon his experience, it did not look like the

Chevy struck the Mercedes at 25 m.p.h. Moreover, Officer Mitchell did not see any damage to

the Mercedes based upon the photo shown to him and the jury at trial. Officer Mitchell

described the damage to the vehicles as minor.

       {¶24} Mr. Marsico testified that he was stopped at a red light with his left hand on the

steering wheel when “all of a sudden out of no[where] [he] was slammed from behind; it felt like

[he] got hit by a truck.” Based on the impact, he “thought the whole back end of [his] Mercedes

[had been] crushed.” After the collision, he felt a little dizzy and had pain and tingling going

down his left arm. In addition, he had back pain and could not bend down. His left shoulder and

neck hurt as well and he had a headache. Mr. Marsico declined to go to the emergency room in

an ambulance, but, after his vehicle was cleared to leave the scene, he opted to drive himself to

the emergency room. At the emergency room he had a CT scan and received pain medications.

The doctor there instructed him to follow-up with his own physician.

       {¶25} With respect to the collision, Mr. Skrzypek testified that he stopped at the red

light and “was reaching for [his] cigarette lighter to [his] right and on the console and [his] right

foot slipped off the brake and [he] moved forward slightly and bumped Mr. Marsico’s vehicle.”
                                                 11


Mr. Skrzypek indicated that he then got out of the car and thought he heard Mr. Marsico indicate

he was alright. Mr. Skrzypek looked at the cars and did not notice any damage. Mr. Skrzypek

admitted that, on May 18, 2008, prior to the accident, and over the course of a couple hours, he

consumed five or six beers at the American Legion, but he indicated that such did not impact his

ability to recall how fast he was traveling; he maintained that he was not going 25 m.p.h. at the

time of the accident. Instead, he asserted that 25 m.p.h. was the speed he was traveling prior to

coming to a complete stop, before his foot slipped off the brake.

       {¶26} Dr. John Jonesco1, Mr. Marsico’s physician, saw him May 20, 2008. At the time,

Mr. Marsico complained of left shoulder and neck pain, tingling and numbness in his left arm,

pain in fingers in his left hand, back pain, headache, and a history of dizziness. Dr. Jonesco

referred Mr. Marsico to physical therapy and saw him a couple times while Mr. Marsico was

going to physical therapy. Dr. Jonesco prescribed pain and sleep medication. Dr. Jonesco

concluded that Mr. Marsico had “significant soft tissue injury through the neck, the upper and

lower back area, and [Dr. Jonesco] was also concerned about nerve damage to the [cervical]

areas of the spine[]” as a result of the accident on May 18, 2008. Specifically, he classified Mr.

Marsico’s injury as a flexion-extension injury. Following the accident, Mr. Marsico also claimed

to have problems sleeping.




       1
          Dr. Jonesco, Dr. Robert Zanotti, and Dr. Manuel Martinez testified at trial via video
deposition. The transcripts and videos were filed in the trial court prior to trial. However, the
videos and transcripts were not marked during the trial, nor admitted into evidence during the
trial. Notwithstanding any impropriety, as none of the parties have complained about this
procedure and all parties have relied on the transcripts in their briefs, this Court will consider the
videos/transcripts in reviewing this appeal.
                                               12


       {¶27} After Mr. Marsico’s initial visit to Dr. Jonesco following the accident, Mr.

Marsico continued to experience pain and problems, including new onset left shoulder weakness.

X-rays of Mr. Marsico’s spine, inter alia, revealed arthritic changes. In reviewing the X-rays of

Mr. Marsico’s left shoulder, the radiologist indicated an MRI of that shoulder might prove

helpful. Ultimately, Dr. Jonesco ordered an MRI which showed an irregularity in Mr. Marsico’s

left shoulder. To address that concern, Dr. Jonesco recommended that Mr. Marsico see an

orthopedic surgeon.

       {¶28} Following Mr. Marsico’s continued pain and problems following the third car

accident, Dr. Jonesco diagnosed Mr. Marsico with post-traumatic fibromyalgia, which he

described as “a disease involving primarily soft tissue and muscular components that are a cause

of chronic pain[.]” He attributed the post-traumatic fibromyalgia to the summation of the motor

vehicle accidents.

       {¶29} Dr. Jonesco indicated during cross-examination that he never saw any of the

pictures of the vehicles involved in the three accidents. Dr. Jonesco testified that he was not

aware that Mr. Marsico was treated by another physician in 2001 for back pain or that he had a

fall at a country club in 2006. However, Dr. Jonesco did acknowledge that his records disclosed

several instances in which Mr. Marsico reported back pain prior to the accidents. Dr. Jonesco

agreed that, when he gives an opinion as to causation with respect to a neck, back, or shoulder

problem, it is based primarily on the history the patient provides and, if that history is not

complete, an opinion as to causation may not be accurate either.

       {¶30} Mr. Marsico also saw Dr. Robert Zanotti, an orthopedic surgeon, who diagnosed

Mr. Marsico with a tear in the labrum (cartilage) of the left shoulder. Dr. Zanotti performed a

corrective surgery in August 2008, and thereafter ordered physical therapy. When Mr. Marsico’s
                                                13


pain did not completely resolve, additional imaging studies were performed, and further arthritic

changes were noted. Dr. Zanotti performed a second shoulder surgery on the left shoulder in

January 2009, to address the arthritis in Mr. Marsico’s left shoulder. Dr. Zanotti testified that

“based upon a reasonable medical degree of certainty and the history provided, it would be

reasonable to conclude that the accident aggravated the pre-existing arthritis, aggravated the pre-

existing spurs, caused irritation in the rotator cuff and tore his labrum.” Dr. Zanotti agreed that,

if a patient fails to give a doctor a complete and accurate history, then the doctor’s opinion on

what caused the problem may not be accurate either. Dr. Zanotti admitted to not being aware

that Mr. Marsico was in an accident in 1993 in which he injured his neck, back, and left

shoulder. Dr. Zanotti also was not aware that, prior to the 2008 left shoulder surgery, on June

11, 2008, prior to having the MRI of the left shoulder, Mr. Marsico reported to his physical

therapist that he had significant shoulder pain the previous day after attempting to put an item on

the conveyor belt at the grocery store. However, Dr. Zanotti did not find those omissions to be

important.

       {¶31} On December 2, 2010, following all three accidents, Dr. Manuel Martinez2

conducted an independent medical evaluation of Mr. Marsico pursuant to a request by Mr.

Skrzypek. During that evaluation, Mr. Marsico did not mention the car accident with Ms. Burns

or the car accident with Mr. Whelchel and did not mention any problems with his right shoulder

(despite those being complaints associated with the accidents with Ms. Burns and Mr. Whelchel).

Mr. Marsico asserted at trial that he did not inform Dr. Martinez of his right shoulder problems



       2
          We note that the transcript of the trial evidences that the video played at trial was
altered to delete sustained objections. The copy that this Court possesses is not altered to reflect
any deletions. However, this Court has not relied on any portions of the deposition that were
objected to in conducting its analysis.
                                                 14


because he did not trust Dr. Martinez. Dr. Martinez agreed that the accuracy of a patient’s

history was important to a doctor evaluating a patient for the first time.

       {¶32} At the evaluation with Dr. Martinez, Mr. Marsico provided the following history:

       [H]e was involved in a motor vehicle accident. At that point, he was a driver of a
       car that was wearing a seatbelt. He was hit from behind. He did not recall hitting
       anything inside the vehicle itself. There was no deployment of the airbag. He did
       not hit anyone in front of him.

       At that point, police was called to the scene.          EMS was not called.       He
       subsequently went and drove home.

       On his way home, he felt dizzy, so he went to the emergency room, was evaluated
       in the emergency room and complaining of neck pain, lower back pain and left
       shoulder pain, along with headaches.

       He was also complaining of some tingling in his left arm. He was evaluated in
       the emergency room and released. He subsequently went to see his primary care
       doctor, Dr. Jonesco, about two days later.

       He was placed on medication and physical therapy. Eventually he had an MRI
       performed of his left shoulder and then was sent to see Dr. Zanotti, who’s an
       orthopedic surgeon. Had surgery performed by Dr. Zanotti on two separate
       occasions. He was placed on physical therapy after the surgery.

       {¶33} At the time of the examination, Mr. Marsico only complained of pain in his lower

back, left shoulder, and neck. He did not complain of right shoulder pain and did not mention

previous surgery on his right shoulder, which Mr. Marsico admitted happened after a 1991 motor

vehicle accident. After the independent medical examination and after reviewing some of Mr.

Marsico’s medical records, Dr. Martinez concluded that Mr. Marsico “sustained a cervical and

lumber spine strain, so the neck and lower back were strained, and he also sustained a strain – a

sprain to the left shoulder with irritation of preexisting arthritis of the rotator cuff in the left

shoulder.” Further, Dr. Martinez did not believe that Mr. Marsico suffered any permanent injury

and believed that the injuries he did suffer would have resolved in a “reasonable amount of

time.” Dr. Martinez noted that “common sense would dictate if you have a car that is totally
                                                15


smashed up, you’re going to have more severe damage on those individuals than a car that is

barely touched. Common sense would dictate that because of physics basically.”

       {¶34} Dr. Martinez also testified that Mr. Marsico denied having a history of low back

problems and indicated he was not aware that Dr. Jonesco and another physician had previously

treated Mr. Marsico for low back problems prior to the accidents. Dr. Martinez agreed that he

would have wanted to know those aspects of Mr. Marsico’s history to determine whether there

was any pre-existing condition. However, Mr. Marsico did admit to having problems with his

“SI joints” which are located where the pelvis meets the spine. With respect to Mr. Marsico’s

neck injury, Dr. Martinez noted that the X-rays taken showed degenerative changes that would

have pre-existed the accident. In addition, Dr. Martinez agreed that those types of changes could

cause pain even absent a motor vehicle accident. Dr. Martinez testified that he was unaware that

Mr. Marsico suffered neck injuries in accidents in the 1990s. With respect to Mr. Marsico’s left

shoulder injuries, Dr. Martinez did not believe that the tear of Mr. Marsico’s left labrum was

caused by the accident with Mr. Skrzypek as the hit from behind was not consistent with the type

of injury that would cause a labral tear. Instead, Dr. Martinez felt that the labral tear could have

been caused by the June 2008 grocery store incident.

       In an action for negligence, a plaintiff has the burden to prove, by a
       preponderance of the evidence, that the defendant’s negligence was a direct or
       proximate cause of her injuries. * * * The general rule is that the issue of causal
       connection between an injury and a specific subsequent physical disability
       involves a scientific inquiry and must be established by the opinion of medical
       witnesses competent to express such opinion. An exception exists if the cause
       and effect are so apparent that they are matters of common knowledge.

(Internal quotations and citations omitted.)      Garcea v. Woodhull, 9th Dist. Wayne No.

CA010069, 2002-Ohio-2437, ¶ 11.           Further, “[b]ecause what constitutes a natural and

continuous sequence is insusceptible of determination other than in the context of a particular
                                                  16


case[,] * * * the issue of proximate cause is ordinarily one for determination by the jury.”

(Internal quotations and citations omitted.) Jackovic, 2013-Ohio-2520, at ¶ 8.

       {¶35} Nonetheless, the foregoing does not require the jury to believe the testimony of

expert witnesses on the issue of causation. Nor does it require that the defendants also must call

an expert to contradict the testimony of plaintiff’s experts. See Butler v. Stevens, 2d Dist.

Montgomery No. 22822, 2009-Ohio-2775, ¶ 52. For example, if there is evidence from which

the jury could have found that the assumptions underlying the medical experts’ opinions were

inaccurate or incomplete, the jury is not required to credit the medical experts’ opinions with

respect to the issue of causation. Id. at ¶ 54.

       {¶36} Here, it is clear that the medical experts based their opinion in part on the

information relayed by Mr. Marsico. Most of Mr. Marsico’s injuries were subjective in nature,

and, thus, the accuracy of the experts’ opinions would inherently be limited by the accuracy and

completeness of the information provided by Mr. Marsico. See Butler at ¶ 52-53; see also Kariv

v. Consolo, 8th Dist. Cuyahoga No. 100585, 2014-Ohio-3910, ¶ 8; Krannitz v. Harris, 4th Dist.

Pike No. 00CA649, 2001 WL 243388, *6 (Jan. 19, 2001). Further, there was evidence that Mr.

Marsico did not relay all potentially important information to the medical experts. For instance,

Mr. Marsico did not inform Dr. Martinez that he was in two other car accidents or that he was

having any problems with his right shoulder. Additionally, Dr. Martinez was not aware of Mr.

Marsico’s prior accidents or incidents of low back pain. There was also evidence that Dr.

Martinez did not believe that the major injury to Mr. Marsico’s shoulder – the tear of the labrum

– was caused by the car accident. Moreover, there was evidence from which a jury could

reasonably infer that Mr. Marsico’s perceptions surrounding the accident were inaccurate. Mr.

Marsico testified that it felt like he was hit by a truck and expected the entire rear of his car was
                                               17


going to appear smashed in following the accident. The jury was able to view photographs of the

cars following the accident and observe how little damage was done to the vehicle. In fact, the

officer who testified at trial could not see any observable damage to Mr. Marsico’s vehicle in the

photograph he was shown. The jury heard testimony from Mr. Skrzypek that Mr. Skrzypek’s

vehicle was at a complete stop prior to the accident and only rolled into Mr. Marsico’s vehicle

when Mr. Skrzypek’s foot slipped off the brake. The collision did not cause the air bags to

deploy, and Mr. Marsico drove his vehicle away from the scene.         Viewing the photographic

evidence alongside Mr. Marsico’s testimony and in a light most favorable to Mr. Skrzypek, a

reasonable juror could conclude Mr. Marsico’s description of the accident was inconsistent with

the photographs. In addition, there was evidence which called into question the validity of the

medical experts’ opinions. Thus, when considering all the evidence in a light most favorable to

Mr. Skrzypek, a reasonable jury could conclude that Mr. Marsico failed to demonstrate causation

by a preponderance of the evidence. Thus, we cannot say the trial court erred in denying the

motion for directed verdict or motion for judgment notwithstanding the verdict. Mr. Marsico’s

fourth and eighth assignments of error are overruled.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED BY DENYING MR. MARSICO’S MOTION FOR
       DIRECTED VERDICT AGAINST MS. BURNS ON THE ISSUE OF
       CAUSATION.

                                 ASSIGNMENT OF ERROR X

       THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
       FOR JUDGMENT NOTWITHSTANDING THE VERDICT AGAINST MS.
       BURNS.

       {¶37} Mr. Marsico asserts in his fifth assignment of error that the trial court erred in

denying his motion for a directed verdict against Ms. Burns on the issue of causation. Mr.
                                                18


Marsico asserts in his tenth assignment of error that the trial court erred in denying his motion

for judgment notwithstanding the verdict with respect to Ms. Burns. Mr. Marsico asserts that the

evidence only supports the conclusion that he suffered injuries proximately caused by a car

accident on May 20, 2010, involving Ms. Burns.

       {¶38} Mr. Marsico discussed the car accident of May 20, 2010, at trial. He indicated

that he was in stop-and-go traffic on State Route 2. He testified he was driving a Toyota

4Runner, when “all of a sudden out of no[where], boom, [he] g[o]t hit again.” Mr. Marsico’s

right arm was on the steering wheel at the time. He testified that he hurt his right shoulder, back,

and neck as a result of the collision. The police report indicated that Mr. Marsico’s vehicle

suffered minor damage to his rear bumper and trailer hitch and that Mr. Marsico reported

soreness in his neck and back. When the trooper who testified about the accident viewed

pictures of Mr. Marsico’s vehicle at trial, the trooper indicated that he only saw scuff marks to

the bumper in the photographs. The trooper testified that Ms. Burns indicated she was going 5 to

10 m.p.h. prior to the accident. Ms. Burns testified that she looked away for a brief second in the

stop-and-go traffic when she saw Mr. Marsico’s brake lights, braked, but ended up hitting his

vehicle anyway. She estimated that she was going between 5 to 10 m.p.h. at the time, before she

hit her brakes. Ms. Burns described the impact as “very minimal.” She stated that she asked Mr.

Marsico several times if he was okay and each time he indicated that he was fine. Neither

vehicle was towed from the scene and there were no visible injuries to either party. Mr. Marsico

did not request an ambulance and did not go to the emergency room that day. Ms. Burns

proceeded to her dance class where she danced for approximately an hour. It was not until the

next day that Mr. Marsico sought treatment from Dr. Jonesco.
                                                19


       {¶39} According to Mr. Marsico, Dr. Jonesco informed him that he had soft tissue

injuries again and that he had re-aggravated his injuries.         Dr. Jonesco prescribed pain

medications and physical therapy. Dr. Jonesco testified that at the visit, Mr. Marsico complained

of neck pain, left arm pain, right elbow pain, low mid back pain, and upper thoracic discomfort.

Dr. Jonesco concluded that Mr. Marsico “aggravated his flexion-extension injury of the cervical

spine. * * * [H]e aggravated both rotator cuffs and probably some age-related degenerative

disease in both shoulders.” Dr. Jonesco believed that the cause of those conditions was the May

20, 2010 car accident. Dr. Jonesco ordered pain medication and physical therapy.

       {¶40} Dr. Jonesco testified that, in forming his opinion, he was unaware that, on April

28, 2010, only weeks before the car accident involving Ms. Burns, Mr. Marsico was seen by a

doctor at the Veterans Administration (“VA”) for complaints to his right shoulder. Mr. Marsico

admitted during his testimony at trial that during his deposition he indicated that he had not seen

a doctor for his right shoulder between the 1990s and the accident with Ms. Burns. At trial, he

maintained that he simply forgot about the April 28, 2010 visit. The VA records indicated that,

at the April 28, 2010 visit, Mr. Marsico presented with right shoulder pain that he had for

approximately two months and also complained of low back pain. Mr. Marsico indicated a pain

level of 8/10. At that time Mr. Marsico was prescribed pain medication and a course of physical

therapy. Upon reviewing those records, Dr. Jonesco agreed that, Mr. Marsico on April 28, 2010,

was complaining of pain in the same shoulder he later attributed to the accident with Ms. Burns.

Dr. Jonesco also acknowledged that the treatment plan proposed by the VA doctor was very

similar to the treatment plan proposed by Dr. Jonesco on May 21, 2010, following the car

accident with Ms. Burns. Given this new information, Dr. Jonesco agreed that he had no way of

knowing whether the right shoulder pain Mr. Marsico presented with on May 21, 2010, was any
                                                 20


different than the pain Mr. Marsico presented with on April 28, 2010. Dr. Jonesco also agreed

that there was no scientific way to determine, based on his history of medical problems, how

much, if any, the May 2010 accident contributed to Mr. Marsico’s condition. Nonetheless, Dr.

Jonesco did conclude that the three accidents were “a direct cause of aggravating cervical,

thoracic, lumbosacral spine, as well as both rotator cuff injuries.”

       {¶41} Dr. Martinez, as noted above, testified that, when he examined Mr. Marsico in

December 2010, Mr. Marsico did not report that he had been in two other car accidents or

indicate that he was having any problems with his right shoulder. In fact, in conducting the

independent medical evaluation of Mr. Marsico in December 2010, Dr. Martinez found no

clinical signs of any injury to Mr. Marsico’s right shoulder. Mr. Marsico was, at that time, able

to flex, abduct, rotate, and extend his right shoulder in a normal fashion

       {¶42} In April 2011, Dr. Zanotti performed surgery on Mr. Marsico’s right shoulder due

to continued difficulties Mr. Marsico reported with that shoulder. Dr. Zanotti concluded that the

right shoulder had arthritis, some tearing of the rotator cuff, and a labral tear. However, due to

the length of time between the May 20, 2010 accident and when Mr. Marsico came to see Dr.

Zanotti in April 2011, Dr. Zanotti had no opinion as to what effect the May 20, 2010 accident

had on Mr. Marsico’s shoulder. When discussing the issue further, he stated:

       Well, I treated him for his left shoulder shortly after his accident on the left side,
       and I have no problem stating that in my opinion that the left shoulder is directly
       related to the car accident. So he knows I’m a shoulder surgeon. He’s been
       seeing me. He gets in two accidents with his right shoulder, yet I don’t see him
       for well, a year, or almost eight, nine months. So, I don’t have any way of
       correlating those injuries to his accident.

       {¶43} Based on the foregoing, there was evidence in the record from which a jury could

conclude that Mr. Marsico failed to meet his burden of establishing that the negligence of Ms.

Burns did proximately cause Mr. Marsico injury. The jury heard Dr. Jonesco opine that the
                                                21


collision aggravated some of Mr. Marsico’s pre-existing injuries. However, it also considered

evidence from which it could reasonably conclude that Mr. Marsico did not disclose all relevant

information to his treating physician and thus the opinion of his treating physician could be

inaccurate. A jury could therefore conclude that Mr. Marsico failed to meet his burden of proof

in demonstrating causation. Further, the jury also had before it evidence that the collision caused

only minor damage to Mr. Marsico’s vehicle and that the collision was not even severe enough

to cause Mr. Marsico or Ms. Burns to seek medical treatment that day. Given the record, there

was evidence from which the jury could have found either for Mr. Marsico or for Ms. Burns on

the issue of causation. Accordingly, the trial court properly denied Mr. Marsico’s motion for

directed verdict and motion for judgment notwithstanding the verdict. Mr. Marsico’s fifth and

tenth assignments of error are overruled.

                                 ASSIGNMENT OF ERROR VI

       THE TRIAL COURT ERRED BY DENYING MR. MARSICO’S MOTION FOR
       A DIRECTED VERDICT AGAINST MR. WHELCHEL AND SCHIEMANN
       INVESTMENTS, INC. ON THE ISSUE OF CAUSATION.

                                ASSIGNMENT OF ERROR XII

       THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
       FOR JUDGMENT NOTWITHSTANDING THE VERDICT AGAINST MR.
       WHELCHEL AND SCHIEMANN INVESTMENTS, INC.

       {¶44} Mr. Marsico asserts in his sixth assignment of error that the trial court erred in

denying his motion for a directed verdict against Mr. Whelchel and Schiemann Investments, Inc.

on the issue of causation. Mr. Marsico asserts in his twelfth assignment of error that the trial

court erred in denying his motion for judgment notwithstanding the verdict. Mr. Marsico

maintains that the evidence only supported the conclusion that the negligence of Mr. Whelchel

and Schiemann Investments, Inc. proximately caused him some injury. We do not agree.
                                                22


       {¶45} On Friday October 22, 2010, around 7 p.m., Mr. Marsico was on State Route 611

in his Toyota 4Runner in a turn lane waiting to turn when he was struck from behind by a tractor

trailer driven by Mr. Whelchel. As Mr. Marsico described it, “suddenly [he] was struck from

behind, * * * glass flying everywhere, [he] was flying back and forth in the car with [his] head

going back and forth[.]” “[He] hurt [his] head, [his] neck, [his] right shoulder, and [his] back

again.” He described his right hand being on the steering wheel at the time of the collision.

Officer Chris Barton testified that Mr. Whelchel reported going 5 m.p.h. at the time of the

collision. The officer reported that Mr. Marsico’s vehicle suffered rear end damage and possibly

a broken window and that the tractor trailer had some front end damage. The damages were

repaired for approximately $3500.00. Neither party had any visible injuries. Mr. Marsico

reported possible back injuries but declined to be transported to the hospital. Neither vehicle

required a tow. Photographs of the damage were shown to the jury. Mr. Whelchel testified that

Mr. Marsico indicated he was fine immediately following the accident.

       {¶46} Mr. Marsico went to the doctor on October 25, 2010, to seek treatment for the

pain in his right shoulder and back. The doctor, who was an associate of Dr. Jonesco, prescribed

pain medication and physical therapy. Mr. Marsico indicated that the pain did not resolve and so

he returned to see Dr. Jonesco in February 2011. Dr. Jonesco reported that Mr. Marsico suffered

from “a myriad of musculoskeletal soft tissue trauma, the spine, shoulder, cervical spine, with

secondary myositits, myofascitis and somatic dysfunction, as well as bilateral rotator cuff injury,

impingement syndrome of the right shoulder.” Dr. Jonesco attributed those conditions to the

October 2010 car accident. Dr. Jonesco thereafter referred Mr. Marsico to a chronic pain

specialist. Ultimately, an MRI of Mr. Marsico’s right shoulder was taken which revealed a torn

rotator cuff and torn labrum. As noted above, Mr. Marsico saw Dr. Zanotti in April 2011. Dr.
                                                23


Zanotti recommended surgery to correct the issues with Mr. Marsico’s right shoulder, which was

performed later that month. Dr. Jonesco saw Mr. Marsico again in October 2011 for ongoing

pain issues and at that point Dr. Jonesco diagnosed Mr. Marsico with post-traumatic

fibromyalgia, which he attributed to being caused by the summation of the three accidents.

       {¶47} As noted above, however, in forming his opinion, Dr. Jonesco was not aware that,

in April 2010, Mr. Marsico presented to the VA with right shoulder pain of a two-month duration

and chronic low back pain or that the treatment for that condition was similar to the treatment

initially recommended for Mr. Marsico in both May 2010 and October 2010 by Dr. Jonesco

and/or his associate.

       {¶48} Also as discussed previously, Dr. Zanotti formed no opinion as to whether the

October 2010 car accident caused Mr. Marsico’s shoulder injuries due to the lapse in time

between the car accident and when Dr. Zanotti saw Mr. Marsico in April 2011. Finally, we

again note that Mr. Marsico neglected to inform Dr. Martinez of either the May 2010 or the

October 2010 car accidents and did not complain of right shoulder pain at the December 2010

independent medical evaluation. At that evaluation, Mr. Marsico was able to flex, extend,

abduct, and rotate his right shoulder in a normal fashion.

       {¶49} Given the foregoing, we conclude there was evidence in the record which would

allow a jury to reasonably find that Mr. Marsico did not sustain his burden in proving that Mr.

Whelchel’s negligence did proximately cause an injury to Mr. Marsico. Mr. Marsico presented

evidence that his vehicle suffered more damage in the October 22, 2010 accident than in the

other two accidents, although the accident was still, by all accounts a low speed collision.

Notwithstanding the increased damage, Mr. Marsico’s vehicle did not require a tow, and Mr.

Marsico did not seek medical treatment until October 25, 2010. There was evidence that Mr.
                                               24


Marsico failed to provide a complete and accurate history to the medical experts, and the jury

could have found the opinions of the medical experts were not complete or accurate. The jury

thereby could have found that Mr. Marsico did not meet his burden. Based on the foregoing and

given the totality of the evidence at trial, the issue of whether Mr. Whelchel’s negligence

proximately caused Mr. Marsico any injury was a question for the jury to resolve. The trial court

did not err in denying Mr. Marsico’s motion for a directed verdict or his motion for judgment

notwithstanding the verdict. Mr. Marsico’s sixth and twelfth assignments of error are overruled.

                                ASSIGNMENT OF ERROR IX

       THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
       FOR A NEW TRIAL AGAINST MR. SKRZYPEK, AS THE VERDICT FOR
       MR. SKRZYPEK WAS RENDERED UNDER THE INFLUENCE OF PASSION
       OR PREJUDICE AND WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

                                ASSIGNMENT OF ERROR XI

       THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
       FOR A NEW TRIAL AGAINST MS. BURNS, AS THE VERDICT FOR MS.
       BURNS WAS RENDERED UNDER THE INFLUENCE OF PASSION OR
       PREJUDICE AND WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

                               ASSIGNMENT OF ERROR XIII

       THE TRIAL COURT ERRED WHEN IT DENIED MR. MARSICO’S MOTION
       FOR A NEW TRIAL AGAINST MR. WHELCHEL AND SCHIEMANN
       INVESTMENTS, INC., AS THE VERDICTS FOR MR. WHELCHEL AND
       SCHIEMANN INVESTMENTS, INC. WERE RENDERED UNDER THE
       INFLUENCE OF PASSION OR PREJUDICE AND WERE AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶50} Mr. Marsico asserts in his ninth, eleventh, and thirteenth assignments of error that

the trial court erred in denying his motion for new trial. He asserts both that the verdict was

against the manifest weight of the evidence and that it was rendered under the influence of

passion or prejudice. We do not agree.
                                                  25


          {¶51} Mr. Marsico sought a new trial pursuant to Civ.R. 59(A)(4)3 and (A)(6). Civ.R.

59 provides in pertinent part that,

          [a] new trial may be granted to all or any of the parties and on all or part of the
          issues upon any of the following grounds: * * * Excessive or inadequate damages,
          appearing to have been given under the influence of passion or prejudice; [or] * *
          * The judgment is not sustained by the weight of the evidence; however, only one
          new trial may be granted on the weight of the evidence in the same case[.]

Civ.R. 59(A)(4), (6). “This Court’s standard of review of an order denying a motion for a new

trial depends upon the grounds of the motion. Depending upon the basis of the motion for a new

trial, this Court will review a trial court’s decision to grant or deny the motion under either a de

novo or an abuse of discretion standard of review.” (Internal quotations and citation omitted.)

Jackovic, 2013-Ohio-2520, at ¶ 17. In the case before us, Mr. Marsico does not raise an issue of

law but instead challenges the propriety of the trial court’s exercise of its discretion in denying

his motions. Accordingly, the trial court’s decision in this matter will be reviewed for an abuse

of discretion. See Dragway 42, L.L.C., 2010-Ohio-4657, at ¶ 34; Schottenstein, Zox & Dunn

Co., L.P.A. v. Reineke, 9th Dist. Medina No. 10CA0138-M, 2011-Ohio-6201, ¶ 11. An abuse of

discretion “implies that the court’s attitude is unreasonable, arbitrary or unconscionable.”

(Internal quotations and citations omitted.) Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).




          3
          We question the applicability of Civ.R. 59(A)(4) to Mr. Marsico’s case. The jury
rendered a verdict for the Defendants. Accordingly, it would be illogical for the jury to award
Mr. Marsico any damages. Nonetheless, we note that other courts have applied this portion of
the rule to factually similar cases. See, e.g., Pytel v. Crenshaw, 2d Dist. Montgomery No. 25487,
2013-Ohio-3552, ¶ 8, ¶ 26. As the parties do not assert that Civ.R. 59(A)(4) has no application
here, we will analyze the merits of the argument.
                                                26


        {¶52} “‘An appellate court reviewing whether a trial court abused its discretion in ruling

on a motion for a new trial pursuant to Civ.R. 59(A)(4) must consider (1) the amount of the

verdict, and (2) whether the jury considered improper evidence, improper argument by counsel,

or other inappropriate conduct which had an influence on the jury.’” Dragway 42, L.L.C. at ¶ 35,

quoting Pena v. Northeast Ohio Emergency Affiliates, Inc., 108 Ohio App.3d 96, 104, (9th

Dist.1995). “To support a finding of passion or prejudice, it must be demonstrated that the jury’s

assessment of the damages was so overwhelmingly disproportionate as to shock reasonable

sensibilities.” (Internal quotations and citation omitted.) Dragway 42, L.L.C. at ¶ 35.

Civ.R. 59(A)(4)

        {¶53} Mr. Marsico first asserts that the presentation of Mr. Marsico’s deposition

testimony during opening statement improperly influenced the jury. We note that Mr. Marsico

did not raise this argument in his motion for new trial and only raised it in his reply brief in the

trial court.

        {¶54} As a general rule, new arguments should not be first raised in a reply brief as it

prevents the opposing side the opportunity to respond to the argument. See Smith v. Ray Esser &

Sons, Inc., 9th Dist. Lorain No. 10CA009798, 2011-Ohio-1529, ¶ 15. Moreover, the Local Rules

of the Lorain County Court of Common Pleas do not specifically authorize the filing of reply

briefs. See Loc.R. 9 of the Court of Common Pleas of Lorain County, General Division. Given

the foregoing and the fact that there is nothing in the trial court’s entry that indicates it

considered this argument, we cannot say that the trial court abused its discretion in denying Mr.

Marsico’s motion on this basis.
                                                27


       {¶55} As Mr. Marsico has not advanced any other argument explaining how the trial

court erred in denying his motion for new trial pursuant to Civ.R. 59(A)(4), we overrule this

portion of his argument.

Civ.R. 59(A)(6)

       When considering a Civ.R. 59(A)(6) motion for a new trial, a trial court must
       weigh the evidence and pass on the credibility of the witnesses. [Yet], the trial
       court assesses the weight and credibility in a more limited sense than would a
       jury; the court is to determine, in light of its broad discretion, whether a manifest
       injustice has occurred. The job of the appellate court is to review whether the trial
       court abused its discretion in making this determination. Absent some indication
       that the trial court was unreasonable, arbitrary or unconscionable in exercising its
       discretion, the judgment of the trial court will not be disturbed.

(Internal quotations and citations omitted.) Reineke, 2011-Ohio-6201, at ¶ 11.

       {¶56} Mr. Marsico asserts that the trial court erred in denying his motion for a new trial

on the basis that the verdict was against the manifest weight of the evidence because the jury

disregarded uncontroverted evidence that Mr. Marsico sustained some injury and suffered some

damage as a result of the negligence of the Defendants.

       {¶57} We have previously concluded above in discussing the assignments of error with

respect the denial of Mr. Marsico’s motions for directed verdict and judgment notwithstanding

the verdict that whether the accidents proximately caused Mr. Marsico any damage or injury was

a jury question. Thus, the evidence was not uncontroverted. See Holub v. Hagen, 9th Dist.

Summit No. 15987, 1993 WL 473827, *4 (Nov. 10, 1993). There was substantial evidence

presented which called into question Mr. Marsico’s credibility under circumstances where the

medical experts necessarily relied upon the history relayed by Mr. Marsico in forming their

opinions. There was evidence that Mr. Marsico did not report all relevant prior injuries and

conditions to the medical experts. There was evidence that, in forming their opinions, the

medical experts were unaware of certain information that would have been important in forming
                                                28


their opinions. Additionally, there was evidence from which a jury could conclude that Mr.

Marsico’s perception and description of the severity of the accidents did not match the

photographic evidence and from which a jury could reasonably conclude that the accidents were

not severe enough to cause the resultant injuries alleged by Mr. Marsico.

       {¶58} Given our review of the record before us, we cannot say that the trial court abused

its discretion in denying Mr. Marsico’s motions. We overrule Mr. Marsico’s ninth, eleventh, and

thirteenth assignments of error.

                                                III.

       {¶59} In light of the foregoing, we affirm the judgment of the Lorain County Court of

Common Pleas.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         29


      Costs taxed to Appellant.




                                              EVE V. BELFANCE
                                              FOR THE COURT



HENSAL, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

MARK E. STEPHENSON, Attorney at Law, for Appellant.

TERRENCE J. KENNEALLY, Attorney at Law, for Appellee.

JAMES P. CARRABINE, Attorney at Law, for Appellee.

MEGAN D. STRICKER, Attorney at Law, for Appellee.